Case l;18-cr-00504-ARR Document 52-1 Filed 11/12/19 Page 1 of 4 PagelD #: 172



SLR:LDM:TRP
                                                      ,sS«fD.N.V.
F. #2018R00196


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                            BROOKLYN OFFICE

                                                ORDER OF FORFEITURE
UNITED STATES OF AMERICA
                                                18-CR-504(S-1)(ARR)
      - against -

YEHUDA BELSKY,

                       Defendant.




              WHEREAS,on or about June 25, 2019, YEHUDA BELSKY (the

"defendant"), entered a plea of guilty to the offenses charged in Counts One, Two and Three
of the above captioned superseding information, charging violations of 15 U.S.C.

§§ 78j(b) and 78ff, 7 U.S.C. §§ 6m(l)and 13(a)(5) and 7 U.S.C. § 13(a)(1); and
              WHEREAS, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c),

the defendant has consented to the entry of a forfeiture money judgment in the amount of

eight hundred thousand dollars and zero cents ($800,000.00)(the "Forfeiture Money
Judgment"), as property, real or personal, constituting or derived from proceeds directly or
indirectly traceable to the defendant's violations of 15 U.S.C. §§ 78J(b) and 78ff, 7 U.S.C.
§§ 6m(l) and 13(a)(5) and 7 U.S.C. § 13(a)(1), and/or substitute assets, pursuant to 21
U.S.C. § 853(p).



              IT IS HEREBY ORDERED,ADJUDGED AND DECREED,on consent, by

and between the United States and the defendant as follows:
/s/(ARR)
